Case 1:17-cv-07200-JGK Document 67 Filed 07/08/19 Page 1 of 1

Law Offices of Mitchell Cantor

355 Lexington Avenue, Suite 401
New York, New York 10017
Telephone: (212) 679-7820
Email: mc@mcantorlawoffice.com

July 8, 2019

Via CM/ECF

Hon. John G. Koeltl, U.S.D.J.
United States Courthouse

500 Pearl Street, Courtroom 14A
New York, NY 10007

Re: = Christian Saint v. Quadra Media LLC
Case No. 1:17-cv-07200-JGK
Dear Judge Koeltl:

We represent Defendant, Quadra Media LLC (“Defendant”) in the above-referenced
matter. We write, with the consent of Plaintiff's counsel, to request a brief adjournment of the
Oral Argument currently scheduled for July 10, 2019.

Pursuant to Your Honor’s Order, the parties have been directed to appear for an Oral
Argument on Defendant’s pending motion for summary judgment July 10, 2019 at 10:30 am.
Defendant intends to present an offer of settlement to Plaintiff by the following day, July 11, 2019,
and would like a brief adjournment of the hearing to allow Plaintiff to consider its offer.

This is the first request for an adjournment. Thank you for your time and consideration of
this request. The requested adjournment does not affect any other scheduled dates
Respectfully submitted,

/s/ Mitchell Cantor
Mitchell Cantor, Esq.
